1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      SHARON McDANIEL,
4
                           Plaintiff,
5                                                       2:19-cv-01373-APG-VCF
      vs.                                               ORDER
6     MARIO A. SUAREZ; ALMANZA
      TRUCKINGLLC, an Arizona Limited-Liability
7
      Company;DOES Ithrough X, inclusive;
8
      ROECORPORATIONS I through X, inclusive,
                           Defendants.
9
            Before the Court is the Stipulation and Order Regarding Discovery Extension (ECF NO. 32).
10
            Accordingly,
11
            IT IS FURTHER ORDERED that an in-person hearing, on the Stipulation and Order Regarding
12
     Discovery Extension (ECF NO. 32), is scheduled for 3:00 PM, July 22, 2021, in Courtroom 3D.
13
            DATED this 6th day of July, 2021.
14
                                                              _________________________
15                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
